                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

ELDRIDGE NICKSON, ET AL.                          §

VS.                                               §      CIVIL ACTION NO.          9:18-CV-172

MELENDA COLE, ET AL.                              §

                           MEMORANDUM OPINION AND ORDER

       This is a civil rights action, brought pursuant to 42 U.S.C. § 1983. Defendant Melenda Cole

has filed a motion for a more definite statement under Federal Rule of Civil Procedure 12(e) and

Schultea v. Wood, 47 F.3d 1427 (5th Cir. 1995) (en banc).

       Rule 12(e) allows a party to request a more definite statement if a pleading is “so vague or

ambiguous that the party cannot reasonably prepare a response.” A motion for more definite

statement must be evaluated in light of the requirement set forth in Rule 8(a) that the complaint

contain only “a short and plain statement of the claim showing that the pleader is entitled to relief.”

       The complaint contains the following allegations concerning defendant Cole:

                23. Moreover, the nurses at the jail had a policy, practice, and custom of
       failing to adequately evaluate inmates who were seen and often yielded to jail staff
       of supervising staff in ordering EMS transport for medically distressed inmates to
       lessen budgetary demands. Melenda Cole was consulted by the jail concerning the
       obvious symptoms of Mr. Bogany such as vomiting, severe headaches, and dizziness.
       According to the National Health Institute such symptoms are known indicators and
       established markers in the health profession as severe hypertension and possible
       onset of cerebellar hemorrhage. The ordering of two Tylenols and the limited and
       cursory advice to non-medical jailers was incompetent and reckless endangerment
       and deliberate indifference which predicated the wanton infliction of trauma and
       demise of Mr. Bogany. Melenda Cole and the medical staff was acting under color
       of law or complicit in the jail staff’s custom or practice of interfering with inmates
       medical care and limiting outside medical costs.
Plaintiffs’ Complaint at 8-9. These allegations are not vague or ambiguous. However, defendant

Cole contends that the complaint should also address whether she had knowledge of a pre-existing

condition or prior medical complaints or requests, the duration of the symptoms, and any worsening

of symptoms. These additional facts are within the knowledge of the defendant, so the absence of

the facts from the complaint should not impact defendant Cole’s ability to prepare a response.

        Defendant Cole also contends that plaintiffs should file a reply to her claim of qualified

immunity. The district court has discretion to require the plaintiffs to reply to a qualified immunity

defense. Schultea, 47 F.3d at 1433. “Vindicating the immunity doctrine will ordinarily require such

a reply, and a district court’s discretion not to do so is narrow indeed when greater detail might

assist.” Id. at 1434. At this stage of the proceedings, plaintiffs have alleged sufficient facts to state

a claim that defendant Cole was deliberately indifferent to Antwaun Bogany’s serious medical needs

when she treated a brain hemorrhage with two Tylenol tablets, and that the medical care was

objectively unreasonable in light of clearly established law. As a result, defendant Cole’s Schultea

motion should be denied. It is accordingly

        ORDERED that defendant Melenda Cole’s motion for a more definite statement under Rule

12(e) and Schultea (document no. 5) is DENIED.



        So Ordered and Signed
        Sep 6, 2019




                                                   2
